EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During an interview conducted on January 31, 2022, the Applicant requested an extension of time for 2 MONTHS. The authorized required fee of $160.00 for this extension was charged with a credit card on February 7, 2022. 
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Thrasher on 31 Jan 2022 and email correspondence on February 2, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2 has been amended to read: The lure of Claim 1 wherein the at least [[one]] --a first squid-- skirt, the first wing and the second wing are securely attached to the head. 
Claim 3 has been amended to read: The lure of Claim 2 wherein the at least [[one]] –a first squid-- skirt, the first wing and the second wing attach to the interior of the head. 
Claim 9 has been amended to read: The lure of Claim [[8]] -- 9 – wherein the second layer comprises [[Mylar®]] --polyester film--, is positioned away from the body, and comprises a pattern thereon. 
The following paragraph has been removed from the specification on page 1: 
[[CLAIM OF PRIORITY, IDENTIFICATION OF RELATED APPLICATIONS

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, either alone or in combination, the details of the body comprising at least a first squid skirt, the squid skirt comprises a head and a plurality of tentacles, a first wing having a first wing length, and a second wing also having the first wing length, along with the other details of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644